The material facts in this case are so similar to the facts in Lynch et al. v. Harris, ante, 124 P. 50, that it presents identically the same question of law that was presented and *Page 145 
decided in that case, and it follows upon the authority of that case that the judgment of the trial court should be reversed and the cause remanded, with instructions to enter judgment denying the defendant in error the relief prayed for in his petition filed in the trial court; and it is so ordered.
TURNER, C. J., and WILLIAMS, KANE, and DUNN, JJ., concur.